Exhibit 10.37
 


LOYALTY AGREEMENT
 
The undersigned parties wish to enter into this LOYALTY AGREEMENT (the
“Agreement”) between [Advance Stores Company, Incorporated (OR OTHER ENTITY AS
APPROPRIATE)], (including its subsidiaries, parent and affiliated or related
entities, if any (jointly and severally, “Related Entities”)), a Virginia
corporation with its principal place of business in Roanoke, Virginia
(“Advance”) and _______________ (“Employee”), effective the ____day of
__________, 2008.
 
In consideration of the mutual promises and obligations in this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby mutually acknowledged, Advance and Employee agree as follows:
 
1.           Position; Term of Employment.  Advance agrees Employee is employed
as its Senior Vice President ________ (“Employee’s Position”).
 
The term of this Agreement shall commence on, 2008 (“Commencement Date”) and
shall end on the day prior to the first anniversary of the Commencement Date,
unless Employee’s employment by Advance is sooner terminated; provided, however
that commencing on the first anniversary of the Commencement Date, and on each
day thereafter, the Term of this Agreement shall automatically be extended an
additional day until Advance shall have given not less than 90 days’ written
notice to the Employee that it does not wish to extend the Term of the
Agreement, in which case the Agreement shall terminate on the date that is the
later of 90 days following Employee’s receipt of notice of termination of the
Agreement or the termination date stated in the notice of termination.
 
2.           Duties.
 
(a)           Duties and Responsibilities. The Employee shall have such duties
and responsibilities of the Employee’s Position and such other duties and
responsibilities reasonably consistent with the Employee’s Position as Advance
may request from time to time and shall perform such duties and carry out such
responsibilities to the best of the Employee’s ability for the purpose of
advancing the business of Advance and its subsidiaries, if any (jointly and
severally, “Related Entities”).  The Employee shall observe and conform to the
applicable policies and directives promulgated from time to time by Advance and
its Board of Directors or by any superior officer(s) of Advance.  Subject to the
provisions of Subsection 2(b) below, the Employee shall devote the Employee’s
full time, skill and attention during normal business hours to the business and
affairs of Advance and its Related Entities, except for holidays and vacations
consistent with applicable Company policy and except for illness or
incapacity.  The services to be performed by the Employee hereunder may be
changed from time to time at the discretion of Advance.  Advance shall retain
full direction and control of the means and methods by which the Employee
performs the Employee’s services and of the place or places at which such
services are to be rendered.
 
(b)           Other Activities.  During the Term of this Agreement, it shall not
be a violation of this Agreement for the Employee to, and the Employee shall be
entitled to, (i) serve on corporate, civic, charitable, retail industry
association or professional association boards or committees within the
limitations of the Advance Auto Parts Guidelines on Significant Governance
Issues, (ii) deliver lectures, fulfill speaking engagements or teach at
educational institutions and (iii) manage personal investments, so long as such
activities do not significantly interfere with the performance of the Employee’s
duties and responsibilities as required by this Agreement and do not involve a
conflict of interest with the Employee’s duties or responsibilities hereunder.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Advance’s Business Development and Activities.  Employee agrees
that Advance is engaged in the highly competitive business of the retail,
wholesale and commercial sales of automotive aftermarket auto parts and
accessories.  Advance’s business has required and continues to require the
expenditure of substantial amounts of money and the use of business techniques
and specialized skills developed over a long period of time.  As a result of
these investments of money, skill and time, Advance has developed and will
continue to develop certain valuable Confidential Information as defined in
Section 10(a) of this Agreement that are peculiar to Advance’s business and the
disclosure of which would cause Advance great and irreparable harm.  Advance has
also invested a great deal of time and money in developing relationships with
its customers, vendors and employees.
 
4.           Employee’s Access to Confidential Information. By virtue of
employment with Advance, Employee has access to much of its valuable
Confidential Information, as defined in Section 10(a) of this
Agreement.  Employee agrees that Employee would not have access to such
Confidential Information if not for Employee’s employment with Advance and that
it would be unfair to disclose such Confidential Information to others, or to
use it to Advance’s disadvantage.
 
5.           Benefits upon Termination of Employment by Advance Other than for
Due Cause, Death or Disability.  The foregoing notwithstanding, Advance may
terminate the Employee’s employment for any or no reason, as it may deem
appropriate in its sole discretion and judgment; provided, however, that in the
event such termination is not due to the Employee’s voluntary resignation,
death, Disability or by Advance for Due Cause, the Employee shall (i) be sent
written notice stating the termination is not due to the Employee’s voluntary
resignation, death, Disability or by Advance for Due Cause and (ii) be entitled
to a Termination Salary Payment and certain other benefits as hereinafter
defined.  In the event of such termination by Advance, the Employee shall
receive the following payments and benefits as set forth in this Section 5:
 
(a) Termination Salary Payment. Payment of a cash payment in an amount equal to
one year of the Employee’s annual base salary, as in effect immediately prior to
such termination of employment (“Termination Salary Payment”);
 
(b)  Termination Bonus Payment.  Payment of a lump sum cash payment in an amount
equal to the pro rata portion of any bonus that would have been payable to the
Employee with respect to all fiscal quarters completed prior to termination of
employment, provided the criteria for such bonus other than the Employee’s
continued employment are satisfied (the “Termination Bonus Payment”), which
shall be paid at the time such bonus payments are made to other employees;
 
(c)  Executive Choice.   Payment of a lump sum cash payment in an amount equal
to the prorated value of the Employee’s annual coverage under Advance’s
Executive Choice Program (the “Termination ECP Payment”), which shall be paid at
the next regularly scheduled time that such payments are made to other senior
executives;
 
(d) Outplacement Services.  Outplacement assistance, at a cost to Advance not to
exceed $12,000, for a period not to exceed twelve (12) months from the date of
termination of employment; and
 
 
2

--------------------------------------------------------------------------------

 
 
(e) Medical Coverage. Provision of continued group health insurance coverage
pursuant to the Consolidation Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), and under the terms of the applicable group health plan(s) or
successor plan(s), should Employee elect COBRA continuation coverage.  The date
of the qualifying event is Employee’s Separation Date for COBRA continuation
coverage purposes.  From the starting date of the period of COBRA continuation
coverage for Employee and his/her dependents, until the earlier of (i) fifty-two
(52) weeks, or (ii) the earlier of the date the Employee is covered under
another health insurance program or the date the Employee becomes eligible for
coverage under another health insurance program in conjunction with the
Employee’s subsequent employment, Advance will pay the normal employer
contribution towards such coverage (as though Employee were still an active
employee) and Employee (and/or his/her dependents) will be responsible for
paying the normal employee contribution towards such coverage.  Advance will
deduct Employee’s required contributions for COBRA continuation coverage during
this period from his/her Termination Salary Payment if he/she elects COBRA
coverage.
 
(f)   Timing of Payments.  The Termination Salary Payment shall be payable in 26
equal installments beginning on the next regularly scheduled pay day following
the date of termination.  Notwithstanding anything herein to the contrary, this
Agreement is intended to be operated so that the payment of the benefits set
forth in this Section 5 shall be exempt from the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).  In particular, and
without limiting the generality of the foregoing, in the event that Advance
determines that any amounts that become payable hereunder fail to be exempt from
the requirements of Code Section 409A, then the payment of such amounts shall
not be made pursuant to the payment schedules provided herein and instead the
payment of such benefits shall be accelerated, delayed or otherwise restructured
to the minimum extent necessary so that such benefits are not subject to the
provisions of Section 409A(a)(1) of the Code.  With the exception of
outplacement services and COBRA coverage described in this Paragraph 5, all
benefits set forth in this Paragraph 5 that have not been paid to Employee as of
March 10 of the calendar year immediately following the calendar year in which
termination of employment occurs shall be paid to Employee on March 15 of the
calendar year immediately following the calendar year in which said termination
of employment occurs.
 
(g)  Resignation and Release.  Notwithstanding anything in this Agreement to the
contrary, in order to be eligible to receive any payments or benefits under this
Agreement as a result of the termination of the Employee’s employment, in
addition to fulfilling all other conditions precedent to such receipt, the
Employee or Employee’s legal representative must:
 
 (i)  within 10 days after the termination date, resign as an officer, director,
manager and employee of Advance and/or its Related Entities, as applicable; and
 
 (ii) within 21 days after presentation of a release in form and substance
reasonably satisfactory to Advance and its legal counsel, execute said release,
on behalf of the Employee and Employee’s estate, heirs and representatives,
releasing Advance, and its Related Entities and each of their respective
officers, directors, employees, members, managers, agents, independent
contractors, representatives, shareholders, successors and assigns (all of which
persons and entities shall be third party beneficiaries of such release with
full power to enforce the provisions
 
 
3

--------------------------------------------------------------------------------

 
 
thereof) from any and all claims related to Employee’s employment with Advance;
termination of Employee’s employment; any and all injuries, losses or damages to
Employee, including any claims for attorney’s fees; any and all claims relating
to the conduct of any employee, servant, officer, director or agent of Advance;
and any and all matters, transactions or things occurring prior to the date of
said release, including any and all possible claims, known or unknown, which
could have been asserted against Advance or its Related Entities or their
respective employees, agents, servants, officers or directors; and
 
(iii) within any applicable revocation period, not revoke the release that has
been executed pursuant to Subsection 5(g)(ii) above.
 
6.           Termination by Advance Other Than For Due Cause, Death or
Disability or Resignation from Employment for Good Reason Within Twelve Months
After a Change In Control.  If Advance terminates the Employee’s employment for
other than Death, Disability or Due Cause prior to the expiration of the Term of
this Agreement and within twelve (12) months after a Change In Control (as
defined below), then (i) the Employee shall be entitled to a Change In Control
Termination Payment as hereinafter defined and the Employee shall receive
benefits as defined in Subsections 5(d) and (e) above and (ii) Advance shall
provide written notice as described in Section 5 above.
 
(a)           Change In Control Termination Payment.  The term “Change In
Control Termination Payment” shall mean a cash payment equal to the sum of:
 
(i)           a lump sum amount equal to the Employee’s Termination Salary
Payment, as defined in Section 5(a) of this Agreement (the “Change In Control
Termination Salary Payment”);
 
(ii)           a lump sum amount equal to the Employee’s Termination Bonus
Payment, as defined in Section 5(b) of this Agreement (the “Change In Control
Termination Bonus Payment”) which shall be paid at the time such bonus payments
are made to other employees;  and
 
(iii)           a lump sum payment equal to the prorated value of the Employee’s
annual coverage under Advance’s Employee Choice Program as described in Section
5© of this Agreement (the “Change In Control Termination ECP Payment”).
 
(b)            Timing of Payments.  The Change In Control Termination Salary
Payment, and the Change In Control Termination ECP Payment shall be paid in lump
sum payments within forty-five (45) days following the date of the Employee’s
Separation From Service, provided that the Employee executes and does not revoke
within any applicable revocation period the release described in Section 6(c)
below.  Notwithstanding anything herein to the contrary, this Agreement is
intended to be operated so that the payment of the benefits set forth in this
Section 6 shall be exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).  In particular, and without
limiting the generality of the foregoing, in the event that Advance determines
that any amounts that become payable hereunder fail to be
 
 
4

--------------------------------------------------------------------------------

 
 
exempt from the requirements of Code Section 409A, then the payment of such
amounts shall not be made pursuant to the payment schedules provided herein and
instead the payment of such benefits shall be accelerated, delayed or otherwise
restructured to the minimum extent necessary so that such benefits are not
subject to the provisions of Section 409A(a)(1) of the Code.  With the exception
of outplacement services and COBRA coverage described in this Paragraph 6, all
benefits set forth in this Paragraph 6 that have not been paid to Employee as of
March 10 of the calendar year immediately following the calendar year in which
termination of employment occurs shall be paid to Employee on March 15 of the
calendar year immediately following the calendar year in which said termination
of employment occurs.
 
(c)           Resignation and Release.  Notwithstanding anything in this
Agreement to the contrary, in order to be eligible to receive any payments or
benefits under this Agreement as a result of the termination of the Employee’s
employment, in addition to fulfilling all other conditions precedent to such
receipt, the Employee or Employee’s legal representative must:
 
 (i)  within 10 days after the termination date, resign as an officer, director,
manager and employee of Advance and/or its Related Entities, as applicable, and
 
(ii) within 21 days after presentation of a release in form and substance
reasonably satisfactory to Advance and its legal counsel, execute said release,
on behalf of the Employee and Employee’s estate, heirs and representatives,
releasing Advance, and its Related Entities and each of their respective
officers, directors, employees, members, managers, agents, independent
contractors, representatives, shareholders, successors and assigns (all of which
persons and entities shall be third party beneficiaries of such release with
full power to enforce the provisions thereof) from any and all claims related to
Employee’s employment with Advance; termination of Employee’s employment; any
and all injuries, losses or damages to Employee, including any claims for
attorney’s fees; any and all claims relating to the conduct of any employee,
servant, officer, director or agent of Advance; and any and all matters,
transactions or things occurring prior to the date of said release, including
any and all possible claims, known or unknown, which could have been asserted
against Advance or its Related Entities or their respective employees, agents,
servants, officers or directors.
 
(d)           Change In Control.  For purposes of this Agreement, “Change In
Control” shall have the same meaning as set forth in Advance’s 2004 Long-Term
Incentive Plan (“2004 LTIP”), as in existence on the date hereof.
 
7.           Accelerated Vesting of Equity Awards Upon Change In Control.  In
the event of a Change in Control as defined hereinabove, the restrictions and
deferral limitations applicable to any Restricted Stock or any Other Stock Unit
Awards granted to the Employee pursuant to Advance’s 2004 LTIP or any successor
plan shall lapse and such Restricted Stock or Other Stock Unit Awards shall
become fully vested and transferable to the full extent of the original grant as
of the date such Change In Control is determined to have occurred; and any Stock
Options or SARs granted to the Employee that are outstanding as of the date of
such Change In Control shall become fully exercisable and vested to the extent
of the original grant as of the date such Change In Control is determined to
have occurred.
 
 
5

--------------------------------------------------------------------------------

 
 
8.           Benefits upon Termination of Employment as a Result of Death or
Disability.
 
(a)          Death.  In the event of the death of the Employee during the Term
of this Agreement, the Employee’s employment shall be automatically terminated
as of the date of death; a lump sum amount equal to the Termination Salary
Payment, as defined in Section 5(a) of this Agreement, shall be paid within
sixty (60) days after the date of the Employee’s death; and a lump sum amount
equal to the Termination Bonus Payment, as defined in Section 5(b) of this
Agreement, shall be paid at the time such bonus payments are made to other
employees.  The Termination Salary Payment and the Termination Bonus Payment
shall be paid to the Employee’s designated beneficiary or to the Employee’s
estate or other legal representative if no beneficiary was designated at the
time of the Employee’s death.  In the event of the death of the Employee during
the Term of this Agreement, the shares of Restricted Stock granted to the
Employee pursuant to Advance’s 2004 LTIP or any successor plan shall vest
immediately and the Stock Options or Stock Appreciation Rights (“SARs”) granted
to the Employee pursuant to Advance’s 2004 LTIP or any successor plan shall
become exercisable upon the date of the Employee’s death for all such Stock
Options and SARs if not then exercisable in full.  The foregoing benefit will be
provided in addition to any death, disability or other benefits provided under
Advance’s benefit plans and programs in which the Employee was participating at
the time of his death.  Except in accordance with the terms of Advance’s benefit
programs and other plans and programs then in effect, after the date of the
Employee’s death, neither the Employee nor the Employee’s designated beneficiary
or estate shall be entitled to any other compensation or benefits from Advance
or hereunder.
 
(b)          Disability.  In the event that Employee’s employment is terminated
by Advance on account of the Employee’s Disability as hereinafter defined, the
employment of the Employee may be terminated by Advance, effective upon the
Disability Termination Date (as defined below).  In such event, Advance shall
pay the Employee an amount equivalent to thirty percent (30%) of the Employee’s
base salary for a one year period, which amount shall be paid in one lump sum
within forty-five (45) days following the Employee’s “separation from service,”
as that term is defined in Section 409A of the Code and regulations promulgated
thereunder, from Advance (“Separation From Service”), provided that the Employee
or an individual duly authorized to execute legal documents on the Employee’s
behalf executes and does not revoke within any applicable revocation period the
release described in Section 5(g)(ii).  The purpose and intent of the preceding
two sentences is to ensure that the Employee receives a combination of insurance
benefits and Company payments following the Disability Termination Date equal to
100% of the Employee’s then-applicable base salary for such one-year
period.  Advance shall also pay to the Employee a lump sum amount equivalent to
the Employee’s Termination Bonus Payment as defined is Section 5(b) of this
Agreement, which amount shall be paid in one lump sum at the time such bonus
payments are made to other employees, provided that the Employee or an
individual duly authorized to execute legal documents on the Employee’s behalf
executes and does not revoke within any applicable revocation period the release
described in Section 5(g)(ii).  In the event of the Disability of the Employee
during the Term of this Agreement, the shares of Restricted Stock granted to the
Employee pursuant to Advance’s 2004 LTIP or any successor plan shall vest
immediately upon the date of the Employee’s Separation from Service and the
Stock Options or SARs granted to the Employee pursuant to Advance’s 2004  LTIP
or any successor plan shall become exercisable upon the date of the Employee’s
Separation from Service for all such Stock Options and SARs if not then
exercisable in full.  The foregoing benefit will be provided in addition to any
disability or other benefits provided under Advance’s benefit plans in which the
Employee participates.  Otherwise, after the Disability Termination
 
 
6

--------------------------------------------------------------------------------

 
 
Date, except in accordance with Advance’s benefit programs and other plans then
in effect, the Employee shall not be entitled to any compensation or benefits
from Advance or hereunder.
 
For purposes of this Agreement, “Disability” shall mean the Employee’s
incapacity due to physical or mental illness causing the Employee’s complete and
full-time absence from the Employee’s duties, as defined in Section 2 of this
Agreement, for either a consecutive period of more than six months or at least
180 days within any 270-day period.  Any determination of the Employee’s
Disability made in good faith by Advance shall be conclusive and binding on the
Employee, unless within 10 days after written notice to the Employee of such
determination, the Employee elects by written notice to Advance to challenge
such determination, in which case the determination of Disability shall be made
by arbitration.  Except as provided in this Subsection 8(b), Advance shall not
be required to provide the Employee any compensation or benefits after the
determination by Advance unless the arbitration results in a determination that
the Employee is not disabled, in which case Advance shall pay to the Employee
within 10 days after such arbitration decision all compensation due through the
date of such arbitration decision.  Advance shall not be deemed to have breached
its obligations related to such compensation and benefits under this Agreement
if it makes such payment within 10 days after such arbitration decision.  The
“Disability Termination Date” shall be the date on which Advance makes such
determination of the Employee’s Disability unless the arbitration, if any,
results in a determination that the Employee is not disabled.  The Employee
shall have a legally binding right to the disability severance benefit as of the
Disability Termination Date.
 
9.           Due Cause.   Nothing herein shall prevent Advance from terminating
the Employee’s employment at any time for “Due Cause” (as hereinafter
defined).  The Employee shall continue to receive the Employee’s base salary
only through the period ending with the date of such termination.   Any rights
and benefits the Employee may have under Advance’s employee benefit plans and
programs shall be determined in accordance with the terms of such plans and
programs.  Except as provided in the two immediately preceding sentences, after
termination of employment for Due Cause the Employee shall not be entitled to
any compensation or benefits from Advance or hereunder.
 
For purposes of this Agreement, “Due Cause” shall mean:
 
(i)           a material breach by the Employee of the Employee’s duties and
obligations under this Agreement or violation in any material respect of any
code or standard of conduct generally applicable to the officers of Advance,
including, but not limited to, Advance’s Code of Ethics and Business Conduct,
(1) which is willful and deliberate on the Employee’s part, (2) which is not due
to the disability of the Employee, (3) which is committed in bad faith or
without reasonable belief that such breach is in the best interests of Advance,
and (4) which, if curable, has not been cured by the Employee within 15 business
days after Employee’s receipt of notice to the Employee specifying the nature of
such violations;
 
(ii)           a material violation by the Employee of the Employee’s Loyalty
Obligations as provided in Section 10 of this Agreement;
 
(iii)           conviction of a crime of moral turpitude or a felony of any type
or a misdemeanor involving  theft, fraud, breach of trust, or misappropriation;
 
 
7

--------------------------------------------------------------------------------

 
 
(iv)           willfully engaging by the Employee in conduct that is
demonstrably and materially injurious to Advance, monetarily or otherwise; or
 
(v)           a determination by Advance that Employee is in material violation
of Advance’s Substance Abuse Policy.
 
10.           Loyalty Obligations.  The Employee agrees that the following
obligations (“Loyalty Obligations”) shall apply in consideration of Employee’s
employment by or continued employment with Advance, and any of the following
obligations that expressly continue after termination of employment as indicated
below shall apply without regard to the reason for or method of such termination
of employment:
 
(a)           Confidential Information.
 
(i)           Company Information.  Employee agrees at all times during the term
of Employee’s employment and thereafter, to hold any Confidential Information of
Advance, or its Related Entities, in strictest confidence, and not to use
(except for the benefit of Advance to fulfill Employee’s employment obligations)
or to disclose to any person, firm or corporation other than Advance or those
designated by it said Confidential Information without the prior written
authorization of Advance, except as may otherwise be required by law or legal
process. Employee agrees that “Confidential Information” means any proprietary
information prepared or maintained in any format, including personnel
information or data of Advance, technical data, trade secrets or know-how in
which Advance or its Related Entities have an interest, including, but not
limited to, business records, contracts, research, product or service plans,
products, services, customer lists and customers (including, but not limited to,
vendors to Advance or its Related Entities on whom Employee called, with whom
Employee dealt or with whom Employee became acquainted during the term of
Employee’s employment), pricing data, costs, markets, expansion plans,
summaries, marketing and other business strategies, software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
hardware configuration or marketing, financial or other business information
obtained by Employee or disclosed to Employee by Advance or its Related Entities
or any other person or entity during the term of Employee’s employment with
Advance either directly or indirectly electronically, in writing, orally, by
drawings, by observation of services, systems or other aspects of the business
of Advance or its Related Entities or otherwise.  Confidential Information does
not include information that: (A) was available to the public prior to the time
of disclosure; or (B) becomes available to the public through no act or omission
of Employee.
 
(ii)           Third Party Information.  Employee recognizes that Advance and
its Related Entities have received and in the future will receive from third
parties their confidential or proprietary information subject to a duty on the
part of Advance or its Related Entities to maintain the confidentiality of such
information and to use it only for certain limited purposes.  Employee agrees at
all times
 
 
8

--------------------------------------------------------------------------------

 
 
during the Employee’s employment and thereafter to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
Employee’s work for Advance consistent with the obligations of Advance or its
Related Entities with such third party.
 
(b)           Conflicting Employment.  Employee agrees that, during the term of
Employee’s employment with Advance, Employee will not engage in any other
employment, occupation, consulting or other business activity directly related
to the business in which Advance or its Related Entities are now involved or
become involved during the term of Employee’s employment.  Nor will Employee
engage in any other activities that conflict with the business of Advance or its
Related Entities.  Furthermore Employee agrees to devote such time as may be
necessary to fulfill Employee’s obligations to Advance.
 
(c)           Returning Company Property.  Employee agrees that any and all
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items developed by
Employee or others pursuant to or during Employee’s employment with Advance or
otherwise shall be the property of Advance or its Related Entities and their
respective successors or assigns.  Upon termination of Employee’s employment
with Advance, Employee will immediately surrender to Advance, in good condition,
(i) all Confidential Information; (ii) all letters, notes, memoranda, program
design specifications, and all other similar items which relate to customers or
potential customers of Advance that Employee obtained from Advance files or
databases, are supplied to Employee by Advance, or generated by Employee from
Advance data and that are in Employee’s possession, custody, or control wherever
located, including all reproductions or copies of such materials, whether in
hard-copy or electronic form; and (iii) all tangible property of Advance,
including by not limited to computers, handheld electronic devices, cellular
telephones, briefcases, samples, merchandise, automobiles, and furniture. In the
event of the termination of Employee’s employment and upon request by Advance,
Employee agrees to sign and deliver the “Termination Certification” attached
hereto as Exhibit A.
 
(d)           Notification of New Employer.  In the event that Employee leaves
the employ of Advance, Employee hereby grants consent to notification by Advance
to Employee’s new employer (whether Employee is employed as an executive,
consultant, independent contractor, director, partner, officer, advisor,
employee or manager) about Employee’s obligations under this Agreement.
 
(e)           Non-Interference.  Employee covenants and agrees that while
Employee is employed by Advance and for a period of one (1) year immediately
following the termination of Employee’s employment with Advance, Employee shall
not, without the prior written approval of Advance, directly or indirectly,
either on behalf of Employee or any other person or entity, Interfere with
Advance or any of its Related Entities.
 
(i)           For purposes of this Agreement, “Interfere” shall mean, except in
the performance of the Employee’s duties and responsibilities on behalf of and
for
 
 
9

--------------------------------------------------------------------------------

 
 
 
the benefit of Advance, (A) to solicit, entice, persuade, induce, influence or
attempt to influence, directly or indirectly, customers or prospective
customers, suppliers or prospective suppliers, employees, agents or independent
contractors of Advance or any of its Related Entities to restrict, reduce, sever
or otherwise alter their relationship with Advance or any of its Related
Entities, or (B) whether as a direct solicitor or provider of such services, or
in a management or supervisory capacity over others who solicit or provide such
services, to solicit or provide services that fall within the definition of
Restricted Activities as defined in Section 10(f)(ii) of this Agreement to any
customer of Advance or its Related Entities.
 
(ii)           After termination of Employee’s employment, this provision shall
only apply to those employees, independent contractors, customers or suppliers
of Advance or its Related Entities who were such at any time within 12 months
prior to the date of such termination.
 
(f)           Covenants Not to Compete
 
(i)           Non-Competition.  Employee covenants and agrees that during the
period from the date hereof until, one (1) year immediately following the
termination of Employee’s employment with Advance (the “Non-Compete
Period”),  Employee will not, directly or indirectly:
 
(A)           own or hold, directly or beneficially, as a shareholder (other
than as a shareholder with less than 5% of the outstanding common stock of a
publicly traded corporation), option holder, warrant holder, partner, member or
other equity or security owner or holder of any company or business that derives
more than 15% of its revenues from the Restricted Activities (as defined below)
within the Restricted Area (as defined below), or any company or business
controlling, controlled by or under common control with any company or business
directly engaged in such Restricted Activities within the Restricted Area (any
of the foregoing, a “Restricted Company”) or
 
(B)           engage or participate as an employee, director, officer, manager,
employee, partner, independent contractor, consultant or technical or business
advisor (or any foreign equivalents of the foregoing) in the Restricted
Activities within the Restricted Area.
 
(ii)           Restricted Activities/Restricted Area.   For purposes of this
Agreement, the term “Restricted Activities” means the retail, wholesale or
commercial sale of aftermarket auto parts and accessories.  The term “Restricted
Area” means the United States of America, including its territories and
possessions.
 
 
10

--------------------------------------------------------------------------------

 
 
(iii)           Association with Restricted Company.  In the event that Employee
intends to associate (whether as an executive, consultant, independent
contractor, officer, manager, advisor, partner, employee or director) with any
Restricted Company during the Non-Compete Period, Employee must provide
information in writing to Advance relating to the activities proposed to be
engaged in by Employee for such Restricted Company.  All such current
associations are set forth on Exhibit B to this Agreement.  In the event that
Advance consents in writing to Employee’s engagement in such activity, the
engaging in such activity by Employee shall be conclusively deemed not to be a
violation of this Subsection 10(f).  Such consent is not intended and shall not
be deemed to be a waiver or nullification of the covenant of non-competition of
Employee or other similarly bound employees.
 
(iv)           Permitted Employment with Multi-Division Company.  Nothing in
this Subsection 10(f) shall preclude Employee from accepting employment with a
multi-division company so long as (A) Employee’s employment is not within a
division of the new employer that engages in and derives more than 15% of its
revenues from the Restricted Activities within the Restricted Area, (B) during
the course of such employment, Employee does not communicate related to
Restricted Activities with any division of Employee’s new employer that is
engaged in and derives more than 15% of its revenues from the Restricted
Activities within the Restricted Area and (C) Employee does not engage in the
Restricted Activities within the Restricted Area.
 
(g)           Non-Disparagement.  Employee agrees that during Employee’s
employment with Advance and for a period of one (1) year following the
termination of employment with Advance, Employee will not take any action or
make any statement which disparages Advance or its practices or which disrupts
or impairs its normal operations.
 
(h)           Cooperation.  During the period of Employee’s employment by
Advance and for a period of one (1) year immediately following the termination
of Employee’s employment with Advance for any reason, Employee agrees to be
reasonably available to assist Advance, its Related Entities and their
respective representatives and agents with any business and/or litigation (or
potential litigation) matters affecting or involving Advance.  Advance will
reimburse Employee for all associated reasonable costs of travel.
 
11.           Consideration for Agreement.  Employee agrees that the defined
severance benefits provided in this Agreement provide substantial and additional
consideration for this Agreement.
 
12.           Reasonable Restrictions.  Advance and Employee agree that the
restrictions contained in this Agreement are necessary and reasonable to protect
Advance’s legitimate business interests in its valuable Confidential
Information, relationships with its employees, relationships and goodwill with
its existing and prospective customers and vendors.  Employee agrees that
Employee’s skills, education and training qualify Employee to work and obtain
employment which does not violate this Agreement and that the restrictions in
this Agreement have been crafted as narrowly as possible to protect Advance’s
 
 
11

--------------------------------------------------------------------------------

 
 
legitimate business interests in its valuable Confidential Information,
relationships with its employees, relationships and good will with its existing
and prospective customers and suppliers.
 
13.           Equitable Relief.   Employee acknowledges that the services to be
rendered by Employee are of a special and intellectual character, which gives
them a peculiar value, that Employee possesses unique skills, knowledge and
ability, and that any breach of the provisions of this Agreement would cause
Advance irreparable injury which would not reasonably or adequately be
compensated by damages in an action at law.  Therefore, Employee agrees that
Advance shall be entitled, in addition to any other remedies it may have under
this Agreement, at law, or otherwise, to immediate injunctive and other
equitable relief to prevent or curtail any breach of this Agreement by
Employee.  Nothing in this Agreement shall prohibit Advance from seeking or
recovering any legal or monetary damages to which it may be entitled if Employee
breaches this Agreement.
 
14.           Severability.  Employee and Advance expressly agree that the
covenants and agreements contained in this Agreement are separate, severable,
and divisible, and in the event any portion or portions of such paragraphs are
declared invalid or unenforceable, the validity of the remaining paragraphs of
this Agreement will not be affected.  If any provision contained herein shall
for any reason be held excessively broad or unreasonable as to time, territory,
or interest to be protected, the court is hereby empowered and requested to
construe said provision by narrowing or revising it, so as to make it reasonable
and enforceable to the extent provided under applicable law.
 
15.           Representations.  Employee represents and warrants to Advance that
neither Employee’s acceptance of employment with Advance nor performance of
Employee’s employment duties for Advance will violate any contract or
arrangement, oral or written, to which Employee is a party or may be bound and
does not or will not result in a breach by Employee of any covenant of
nondisclosure, non-solicitation or non-competition or any other covenant or
agreement owed by Employee to any person, corporation, or legal entity other
than Advance.
 
16.           Waiver.  The waiver by Advance of a breach of any provision of
this Agreement by Employee shall not operate or be construed as a waiver of any
subsequent breach by Employee or of any of Advance’s rights hereunder.
 
17.           Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matters contained in the
Agreement.  This Agreement may not be changed or amended orally.  Except as
otherwise provided in Section 14, this Agreement may be changed or amended only
by an agreement in writing duly signed by Advance and Employee.  This Agreement
supersedes any prior or contemporaneous discussions, negotiations,
understandings, arrangements, or agreements between Advance and Employee with
respect to the subject matters contained in this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
18.         Enforcement.   Employee agrees that should Advance prevail in an
action to remedy the breach or threatened breach of this Agreement, including
the recovery of damages from the Employee or any party who may have benefited
from Employee’s breach or threatened breach or threatened breach of this
Agreement, Advance will be entitled to recover from Employee its reasonable
attorneys’ fees and costs.  This Agreement shall not supersede or be in lieu of
any other duty or agreement restricting activities referenced herein or
addressing rights or remedies of Advance, but shall be in addition to any such
other duties or agreements.
 
19.         Notices.  Any notice to be given hereunder shall be in writing and
delivered personally, or sent by certified mail, postage prepaid, return receipt
requested, addressed to the party concerned at the address indicated below or to
such other address as such party may subsequently give notice of hereunder in
writing:
 
 
If to Advance:
Advance Auto Parts, Inc.
5008 Airport Road
Roanoke, VA 24012
Attn:  General Counsel
 
With a copy to:
Advance Auto Parts, Inc.
5008 Airport Road
Roanoke, VA 24012
Attn:  Chief Executive Officer
 
If to the Employee:
 
 
Name/Address 
       

 
20.         Withholding.  Anything to the contrary notwithstanding, all payments
required to be made by Advance to the Employee or to the Employee’s estate or
beneficiaries shall be subject to the withholding of such amounts relating to
taxes as Advance may reasonably determine it should withhold pursuant to any
applicable law or regulation.  In lieu of withholding such amounts, in whole or
in part, Advance may, in its sole discretion, accept other provision for payment
of taxes and withholdings as required by law, provided it is satisfied that all
requirement s of law affecting its responsibilities to withhold have been
satisfied.
 
21.         Governing Law.  This Agreement shall be governed by the laws of the
Commonwealth of Virginia.
 
22.         Consent to Jurisdiction and Venue.  EMPLOYEE AGREES THAT IF ADVANCE
SEEKS ENFORCEMENT OF THIS AGREEMENT AGAINST EMPLOYEE OR DAMAGES
 
 
13

--------------------------------------------------------------------------------

 
 
AGAINST EMPLOYEE FOR BREACH OF THIS AGREEMENT, WHETHER IN LAW OR EQUITY, ADVANCE
MAY CHOOSE TO BRING ANY SUCH ACTION OR CLAIM IN THE ROANOKE COUNTY CIRCUIT
COURT, ROANOKE VIRGINIA OR IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN
DISTRICT OF VIRGINIA, TO THE EXTENT THAT SUCH COURT WOULD HAVE JURISDICTION OVER
THE SUBJECT MATTER OF SUCH ACTION OR CLAIM.  EMPLOYEE HEREBY CONSENTS AND
SUBMITS TO THE JURISDICTION AND VENUE OF SUCH COURTS.  NOTHING CONTAINED HEREIN
SHALL PROHIBIT ADVANCE FROM CHOOSING TO BRING ANY SUCH ACTION OR CLAIM IN ANY
OTHER COURT IN ANY STATE WHICH WOULD HAVE JURISDICTION OVER SUCH ACTION OR
CLAIM.
 
23.           Waiver of Jury Trial.  EMPLOYEE AGREES TO WAIVE THE RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, ANY LOYALTY
OBLIGATIONS.  THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY
EMPLOYEE, AND EMPLOYEE ACKNOWLEDGES THAT, EXCEPT FOR ADVANCE’S AGREEMENT TO
LIKEWISE WAIVE ITS RIGHTS TO A TRIAL BY JURY (WHICH ADVANCE HEREBY MAKES),
COMPANY HAS NOT MADE ANY REPRESENTATIONS OF FACTS TO INDUCE THIS WAIVER OF TRIAL
BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT.  EMPLOYEE FURTHER
ACKNOWLEDGES THAT EMPLOYEE HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO
BE REPRESENTED) IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF EMPLOYEE’S OWN FREE WILL, AND
THAT EMPLOYEE HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.  EMPLOYEE FURTHER ACKNOWLEDGES THAT EMPLOYEE HAS READ AND UNDERSTANDS
THE MEANING AND RAMIFICATIONS OF THIS WAIVER AND AS EVIDENCE OF THIS FACT SIGNS
THIS AGREEMENT BELOW.
 
24.           Binding Effect.  The covenants, terms, and provisions set forth in
this Agreement shall inure to the benefit of and be enforceable by Advance and
its successors, assigns, and successors-in-interest, including, without
limitation, any corporation, partnership, or other entity with which Advance may
be merged or by which it may be acquired.  Employee may not assign Employee’s
rights and obligations under this Agreement to any other party.
 
25.           Employment At-Will Relationship.  Employee and Advance agree that
nothing in this Agreement alters the at-will nature of Employee’s employment
relationship with Advance and that either Employee or Advance may terminate the
employment relationship at any time for any lawful reason.
 
26.           Counsel.  Employee has reviewed the contents of this Agreement and
fully understands its terms.  Employee acknowledges that Employee is fully aware
of Employee’s right to the advice of counsel independent from that of Advance
and that Employee fully understands the potentially adverse interests of the
parties with respect to this Agreement.  Employee further acknowledges that
neither Advance nor its counsel has made representations or given any advice to
Employee with respect to the tax or other consequences of this Agreement or any
transactions contemplated by this Agreement, that Employee has been advised of
the importance of seeking independent counsel with respect to such consequences,
and that Employee had obtained independent counsel with respect to such
consequences.  By executing this Agreement, Employee represents that Employee
has, after being advised of the potential conflicts between Employee and Advance
with respect to the future consequences of this
 
 
14

--------------------------------------------------------------------------------

 
 
Agreement, either consulted independent legal counsel or elected,
notwithstanding the advisability of seeking such independent legal counsel, not
to consult with such independent legal counsel.
 
27.           Titles.  Titles to the paragraphs and subsections in this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the title of any paragraph or subsection.
 
28.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
29.           Binding Effect of Execution.  Advance and Employee agree that this
Agreement shall not bind or be enforceable by or against either party until this
Agreement has been duly executed by both Employee and Advance.
 
 
[SIGNATURE PAGE FOLLOWS]

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Advance and Employee have executed this Agreement as of the
day and year first set forth above.
 
[Advance Stores Company, Incorporated/or other appropriate entity]
 
 

By:                    Print Name:              Title:       

 
 
EMPLOYEE:
 

Signature:                    Print Name:              Address:                 
     

 
 
 
16

--------------------------------------------------------------------------------

 


EXHIBIT A
 
TERMINATION CERTIFICATION
 
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Advance.
 
I further certify that I have, to the best of my knowledge, complied with all
the terms of my Loyalty Agreement with Advance.
 
 
 

Date:          Employee's Signature        Print Name 

 
 
 
17

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
LIST OF ASSOCIATIONS WITH RESTRICTED COMPANIES
 
 
 
 
 

 
 


 


 
____ None
 
____ Additional Sheets Attached
 


 


 

Signature of Employee:                      Print Name of Employee:             
      Date:           

 

 


18 

--------------------------------------------------------------------------------